                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:18-cv-00197-RJC-DSC

 BRUCE RHYNE & JANICE RHYNE                         )
                                                    )
              Plaintiffs,                           )
                                                    )
                  v.                                )
                                                    )   ORDER ON MOTIONS IN LIMINE
 UNITED STATES STEEL                                )
 CORPORATION, et al.                                )
                                                    )
              Defendants.                           )
                                                    )

      THIS MATTER comes before the Court on a combination of Plaintiffs’ and

Defendants’ motions in limine. (Doc. Nos. 281, 284, 286, 315, 317, 323, 329, 335, 347, 352,

354, 357, 361; 288, 290, 292, 294, 296, 299, 301, 303; and 321, respectively.) In the

interests of providing the parties with the Court’s rulings ahead of trial, the Court below

lists the parties’ relevant motions by docket number, all docket numbers associated with

the motion, a summary of the request in the motion, and the Court’s ruling on the motion.


                               Plaintiffs’ Motions in Limine

      Doc. Nos.         Request                                        Decision
      281               Request: Defendants should be excluded
      282               from arguing/testifying that Bruce Rhyne       GRANTED
      367               was negligent in his use of Liquid Wrench
      399               based on the product’s flammability.

      284               Request: Defendants should be excluded from DENIED
      285               arguing/testifying that there was any radiation
                        at the Duke site or that Bruce Rhyne had
                        radiation exposure and worked at a nuclear
                        power plant, and all evidence of radiation and
                        nuclear power should be excluded.

      286               Request: Defendants should be precluded        GRANTED
      287               from arguing/testifying/introducing evidence
      390               about any payments to Plaintiffs from a
                                                 1

     Case 3:18-cv-00197-RJC-DSC Document 402 Filed 09/14/20 Page 1 of 6
             collateral source. (This motion is not
             intended to raise issues as to any post-verdict
             offsets.)

315          Request: Plaintiffs should be allowed to          GRANTED
316          introduce specific Mobil documents                (Provided that Expert
368          concerning the benzene content of Liquid          Relied on the
398          Wrench as well as related testimonial excerpts    Document)
             on the same topic.

317          Request: Plaintiff asks that Defendants be
318          precluded from introducing evidence or in
379          any way arguing a list of points. (Parties have
381          since reached agreement for many such
             requests.) The remaining unresolved requests
             ask that Defendants not be allowed to discuss:

                   References as to financial status of       (Reserve Ruling)
                    Plaintiff or Plaintiff’s witnesses
                    (including debts, income,
                    unemployment, or government
                    assistance).

                   Questioning whether Plaintiff’s            (Reserve Ruling)
                    witnesses believe that Defense
                    witnesses are honorable or credible.

                   References to pleadings that have    (Reserve Ruling)
                    been superseded, including arguments
                    about Plaintiff’s prior dismissed
                    claims.

                   Evidence about Plaintiff’s unrelated       (Reserve Ruling)
                    prior or subsequent claims.

                   Insinuation that the claims are            (Reserve Ruling)
                    ‘lawyer-made’ claims or were
                    generated by counsel.

                   Suggestions of reduced damages             (Reserve Ruling)
                    based on conduct of non-parties.

                   References to Rhyne having unrelated DENIED
                    injuries, disease, or illness.

                   Any apology or offer of condolences        DENIED
                    by Defendants.



                                      2

Case 3:18-cv-00197-RJC-DSC Document 402 Filed 09/14/20 Page 2 of 6
323          Request: Defendant Savogran’s 28th            (Reserve Ruling)
324          Affirmative Defense should be struck, and the
380          jury should be prevented from hearing
             whether employer negligence joined and
             concurred with Defendants’ negligence in
             producing any injury.

329          Request: The Court should prevent                   (Reserve Ruling)
330          Defendants from presenting evidence about
385          workers’ compensation claims and
             settlements.

335          Request: Defendants should be precluded             DENIED
336          from introducing or making references to the
370          Federal Hazardous Substances Act (FHSA).
389
347          Request: Defendants should be precluded             DENIED
348          from introducing evidence of courts’ prior
386          exclusion of Plaintiff’s expert witnesses.

352          Request: The Court should allow certain paid GRANTED
353          medical expenses into evidence for the
378          purposes of trial.

354          Request: The Court should preclude the              DENIED
355          report and all testimony by Defendants’
377          expert witness Dominik Alexander as a ‘net
             opinion’ under Rule 702.

357          Request: Plaintiff asks the Court to resolve
372          admissibility issues as to certain exhibits prior
             to trial:

                   PTE 104                                      ADMITTED
                                                                 CONDITIONALLY
                   PTE 105                                      ADMITTED
                                                                 CONDITIONALLY
                   PTE 106                                      ADMITTED
                                                                 CONDITIONALLY
                   PTE 118                                      EXCLUDED
                                                                 (Except Impeachment)
                   PTE 120                                      ADMITTED
                                                                 CONDITIONALLY
                   PTE 125                                      ADMITTED
                                                                 CONDITIONALLY
                   PTE 126                                      ADMITTED
                                                                 CONDITIONALLY
                   PTE 127                                      ADMITTED
                                                                 CONDITIONALLY
                                      3

Case 3:18-cv-00197-RJC-DSC Document 402 Filed 09/14/20 Page 3 of 6
                   PTE 212                       ADMITTED
                                                  CONDITIONALLY
                   PTE 220                       ADMITTED
                                                  CONDITIONALLY
                   PTE 116                       ADMITTED
                                                  CONDITIONALLY
                   PTE 117                       ADMITTED
                                                  CONDITIONALLY
                   PTE 217                       ADMITTED
                                                  CONDITIONALLY
                   PTE 128                       ADMITTED
                                                  CONDITIONALLY
                   PTE 129                       ADMITTED
                                                  CONDITIONALLY
                   PTE 130                       ADMITTED
                                                  CONDITIONALLY
                   PTE 131                       ADMITTED
                                                  CONDITIONALLY
                   PTE 132                       ADMITTED
                                                  CONDITIONALLY
                   PTE 133                       ADMITTED
                                                  CONDITIONALLY
                   PTE 246                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 247                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 248                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 249                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 250                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 251                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 252                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 253                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                   PTE 254                       ADMITTED
                                                  (Limited to Punitive
                                                  Damages)
                                4

Case 3:18-cv-00197-RJC-DSC Document 402 Filed 09/14/20 Page 4 of 6
                   PTE 255                                    ADMITTED
                                                               (Limited to Punitive
                                                               Damages)
361          Request: Plaintiffs are asking to enter certain
362          exhibits into evidence relating to Defendant
             Savogran. These exhibits are:

                   PTE 302                                    ADMITTED
                   PTE 304                                    ADMITTED
                   PTE 309                                    ADMITTED
                   PTE 349                                    ADMITTED
                   PTE 350                                    (Reserve Ruling)
                   PTE 316                                    (Reserve Ruling)
                   PTE 315                                    (Reserve Ruling)


             Defendant U.S. Steel’s Motions in Limine


Doc. Nos.    Request                                           Decision
288          Request: Plaintiffs should be precluded from      GRANTED
289          introducing evidence/testimony about other
382          toxic tort litigation involving any of the
             Defendants in this case, and from soliciting
             opinions from witnesses concerning those
             cases.

290          Request: The Court should exclude any of          GRANTED
291          U.S. Steel’s Material Safety Data Sheets
375          (‘MSDS’) for benzene dated after April 1978
             from evidence, as well as any
             testimony/statements/inferences about such
             MSDSs after such date.

292          Request: Plaintiffs should be precluded from DENIED
293          introducing any evidence/testimony/argument
365          that is contrary to Plaintiffs’ prior judicial
395          admissions before the Court of Common
             Pleas (PA) regarding the sophistication of
             Radiator Specialty Company and its
             knowledge about potential dangers of benzene
             and raffinate.

294          Request: Defendant makes several requests         DENIED
295          regarding U.S. Steel’s corporate library: that    (Will Consider
384          documents from this library be excluded as        Limiting Instruction
             hearsay, that any such AML-related                at Trial)
             documents accompany a limiting instruction
             explaining that the documents only show that
                                      5

Case 3:18-cv-00197-RJC-DSC Document 402 Filed 09/14/20 Page 5 of 6
                                  U.S. Steel had the documents in their
                                  possession, and that any non-AML-related
                                  documents be excluded as not relevant.

                      296         Request: No parties should be able testify,         GRANTED
                      297         argue, or reference this trial as being the first
                      388         civil jury trial in the District during COVID,
                                  or discuss the decision to proceed to trial
                                  during the pandemic.

                      299         Request: The ‘Motor Cleaning Document,’             DENIED
                      300         which discusses the potential hazards of
                      364         solvents (including benzene) when cleaning
                      393         industrial motors in steel mills, should be
                                  excluded from evidence.

                      301         Request: The ‘Mobil Document’ and all               DENIED
                      302         references to it should be excluded from            (If Relied Upon by
                      376         evidence, and if so, the deposition of Dr.          Expert)
                                  Mehlan should also be excluded.

                      303         Request: The ‘Gary Steel Works’ document,           DENIED
                      304         and testimony/statements/inferences
                      383         regarding the document, should be excluded
                      394         from evidence.


                                  Defendant Savogran’s Motion in Limine

                      Doc. Nos.   Request                                     Decision
                      321         Request: The Court should exclude certain   DENIED
                      373         past testimony from Mark Monique, president
                                  of Savogran.




                       SO ORDERED.




Signed: September 14, 2020




                                                            6

                     Case 3:18-cv-00197-RJC-DSC Document 402 Filed 09/14/20 Page 6 of 6
